DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 10,258,328. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the invention of claims 1-18 of the current application and the invention of claims 1-40of the patent lies in the fact that the invention of claims 1-40 of the patent includes more elements and is thus more specific. Thus the invention of claims 1-40 of the patent is in effect a "species" of the "generic" invention of claims 1-18 of the current application. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-18 are anticipated by claims 1-40, claims 1-18 are not patentably distinct from claims 1-40.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the bulbous portion" in line 2. There is insufficient antecedent basis for this limitation in the claim.
	Claim 10 recites the limitation “the bulbous portion” in line 2. There is insufficient antecedent basis for this limitation in the claim. The examiner recommends the applicant review the claims for any additional issues under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 12-15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonzalez-Hernandez (U.S. Patent 8,343,152).
	Gonzalez-Hernandez discloses a device (for example see Figures 1-4) comprising a unitary post member (20) and a unitary screw member (21) capable of being diagonally fixed to first and second bones and/or bone fragments, wherein the device is capable of translating uniform compression to the first and second bones/fragments and wherein the device is capable of being implanted below the cortex of a bone. The post member comprises an elongate member extending between a first end and a second end, wherein the post member includes a head portion (26, 30, 32, 34, 36, 38, etc.) at the first end and an anchoring portion (40) at the second end. The anchoring portion includes a substantially straight cylindrically shaped first leg (22) and a substantially straight cylindrically shaped second leg (24), wherein the legs are parallel to each other and a first longitudinal axis (see Figure below). The first leg terminates at a first tip (first elements 42, 44, and 46) and the second leg terminates at a second tip (second elements 42, 44, and 46). The head portion extends along a second longitudinal axis, wherein the first longitudinal axis and the second longitudinal axis define a first angle (see Figure below). The head portion comprises a partial ring annularly extending from a first (first element 38) end to a second end (second element 38; see Figure 3), wherein the first leg extends from the first end of the partial ring and the second leg extends from the second end of the partial ring. The screw member extends from a first end to a second end along a third longitudinal axis, wherein the screw member couples to the post member such that the third longitudinal axis and the first longitudinal axis define a second angle (see Figure 4 and annotated figure below), wherein the screw member couples to the post member by inserting the screw member into the head portion of the post member until a bulbous portion (the head of the screw) connected to an elongate portion (the screw shaft) of the screw member abuts the head portion of the post member (see Figure 4) and wherein the first angle determines the second angle of fixation of the post member with respect to the screw member. Gonzalez-Hernandez discloses a device wherein at least one of the first angle and the second angle is less than 90 degrees (see annotated figure below), wherein the first angle is in the range of about 30 degrees to about 75 degrees (see annotated figure below), and wherein the second angle is in the range of about 15 degrees to about 60 degrees (see annotated figure below). 


    PNG
    media_image1.png
    325
    549
    media_image1.png
    Greyscale
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez-Hernandez (U.S. Patent 8,343,152) in view of Stoffella (U.S. Patent 6,203,545).
	Gonzalez-Hernandez discloses the invention as claimed except for the device being made from titanium alloy. Stoffella teaches a device comprising a post member and a screw member, wherein at least the post member is made from titanium alloy (column 3 lines 33-39). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Gonzalez-Hernandez wherein at least the post member is made from titanium alloy in view of Stoffella, since it has been held to be within general skill of a worker in the art to select a known material on the bases of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez-Hernandez (U.S. Patent 8,343,152) in view of Tyber (U.S. Patent 9,017,329).
Gonzalez-Hernandez discloses the invention as claimed except for the head portion of the post member and the bulbous/head portion of the screw member being connected by a Morse taper. Tyber teaches a device (for example see Figure 1-3B) comprising a fixation member (140) including a head portion (302) with a bore (316) and a screw member (130) including a bulbous portion (202), wherein the head portion and the bulbous portion are connected by an interference fit, such as a Morse taper (see column 5 line 30 to column 6 line 54), in order to couple the elements of the device together. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Gonzalez-Hernandez wherein the head portion of the fixation member and the bulbous portion of the screw member are connected by an interference fit, such as a Morse taper, in view of Tyber in order to coupled the elements of the device together. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez-Hernandez (U.S. Patent 8,343,152) in view of Mortier (U.S. Patent 5,810,822).
Gonzalez-Hernandez discloses the invention as claimed except for the tips of the legs having a conical shape. Mortier teaches a device (for example Figure 6) comprising a first leg (13) and a second leg (16), wherein the legs include conical tips. It would have been an obvious matter of design choice to one skilled in the art at the time the invention was filed to provide the device of Gonzalez-Hernandez wherein the first leg and the second leg includes conical shaped tips in view of Mortier, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person of ordinary skill in the art would find obvious for the purpose of providing a tip on a leg of a fixation assembly. In re Dailey and Eilers, 149 USPQ 47 (1966).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775